*** NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***




                                                               Electronically Filed
                                                               Supreme Court
                                                               SCWC-XX-XXXXXXX
                                                               13-MAY-2021
                                                               07:57 AM
                                                               Dkt. 22 MO



                             SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


           JERRY ELDER AS TRUSTEE OF THE ELDER TRUST,
     Petitioner/Plaintiff-Counterclaim Defendant-Appellant-
                         Cross-Appellee,

                                    vs.

         THE BLUFFS AT MAUNA KEA COMMUNITY ASSOCIATION,
  Respondent/Defendant-Counter Claimant-Cross Claim Defendant-
                    Appellee-Cross-Appellee,

                                    and

         ROBERT V. GUNDERSON, JR. and ANNE D. GUNDERSON,
    Respondents/Defendants-Counter Claimants-Cross-Claimants-
                Appellees-Cross-Claim Appellants.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
          (CAAP-XX-XXXXXXX; CASE NO. CIV. NO. 11-1-088K)

                       MEMORANDUM OPINION
  (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
 and Circuit Judge Somerville, in place of Pollack J., recused)

           This case arises from a dispute between neighbors

Jerry Elder, as trustee of the Elder Trust (Elder), and

Robert V. Gunderson, Jr. and Anne Gunderson (the Gundersons),

over the height of naupaka plants on the Gundersons’ property.
  ***NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


After a lengthy bench trial before the Circuit Court of the

Third Circuit (circuit court) and some procedural complexities,

Elder sought relief from the terms of the circuit court’s final

judgment.     The circuit court denied Elder’s request and, on

appeal, the Intermediate Court of Appeals (ICA) held that it

lacked jurisdiction over Elder’s claims.         However, a review of

the record reveals that Elder properly raised his challenge to

the circuit court’s ruling on his request for relief from

judgment.    Because the ICA had jurisdiction over these claims,

the ICA erred in affirming the circuit court’s ruling without

addressing the merits of Elder’s claims.         This court therefore

vacates in part the ICA’s judgment and remands this case to the

ICA for further proceedings consistent with this memorandum

opinion.

                            I.     BACKGROUND

            Elder and the Gundersons both own vacation homes in

The Bluffs at Mauna Kea (The Bluffs) in Kohala, Hawaiʻi.

According to Elder, one of the attracting features of The Bluffs

was a guarantee of protected waterfront views for all property

owners.     For roughly eight years, Elder and the Gundersons lived

alongside one another in apparent harmony, until the Gundersons

failed to trim their naupaka plants.        In particular, the

Gundersons built a stone wall along the Elder and Gundersons’

shared property line, and planted naupaka on the side of the

                                     2
    ***NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


wall facing Elder so that Elder would not see the stone wall.

The Gundersons also extended the naupaka plantings to form a

hedge around their entire property.

            On March 22, 2011, Elder filed a complaint against the

Gundersons and The Bluffs at Mauna Kea Community Association

(the Community Association) in the circuit court.1             Elder

asserted that the Gundersons’ naupaka plants blocked Elder’s

“view of the ocean, the historic town of Puako and the South

Kohala coast.”      Elder sought injunctive relief requiring the

Gundersons to trim all of the naupaka plants so that none grew

taller than thirty feet.        The Gundersons filed a number of

counterclaims against Elder.        Both parties alleged, inter alia,

that the other breached the Community Association’s governing

documents.     After a lengthy bench trial, the circuit court

issued its Findings of Fact, Conclusions of Law, and Judgment on

October 31, 2014.      As relevant here, the circuit court concluded

that the Gundersons breached the governing documents by growing

the naupaka plants taller than the border wall.            The circuit

court consequently ordered that the “Gunderson[s are] enjoined

from maintaining the height of the naupaka above the height of

the wall and [are] directed to reduce the height within one



1     The Honorable Elizabeth A. Strance presided over the matter from its
initiation until March 2015.

      The Honorable Ronald Ibarra presided over the matter thereafter.

                                       3
    ***NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


hundred and twenty (120) days from the date of this order.”               The

circuit court issued its corresponding Final Judgment on March

16, 2015 (March 16, 2015 Judgment).

            Regarding Elder’s claims, the March 16, 2015 Judgment

provided in relevant part:

            JUDGMENT IS HEREBY ENTERED as follows:

            1.    In favor of JERRY ELDER as to his breach of contract
            claim against ROBERT V. GUNDERSON, JR. and ANNE D.
            GUNDERSON and THE BLUFFS AT MAUNA KEA COMMUNITY ASSOCIATION
            for failing to maintain the naupaka at the height of the
            wall it fronts.

The Gundersons appealed the circuit court’s judgment to the ICA.

However, on July 24, 2015, the ICA dismissed the appeal for lack

of jurisdiction because the circuit court did not resolve one of

the Gundersons’ counter-claims.

            During the pendency of the appeal, the case was

reassigned to Judge Ronald Ibarra.

            On October 13, 2015, Elder filed a motion to enforce

the March 16, 2015 Judgment in an attempt to compel the

Gundersons to trim all2 of the Gundersons’ naupaka plants to the

height of the border wall.        Both the Community Association and

the Gundersons responded by arguing that the March 16, 2015

Judgment was limited to the naupaka plants adjacent to the

border wall.



2     This request points to the heart of the dispute: whether the March 16,
2015 Judgment restricted the height of all of Gunderson’s naupaka plants or
just the naupaka plants adjacent to the border wall.

                                       4
    ***NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


            On December 17, 2015, following a hearing on Elder’s

motion, the circuit court denied the motion and entered an

amended final judgment (December 17, 2015 Judgment).              With

respect to Elder’s claims, the December 17, 2015 Judgment

provided in relevant part:

            2.    As to Count II (Breach of Contract, Breach of
            Governing Documents and Protective Covenants, Conditions
            and Restrictions), Judgment is entered in favor of Elder
            against the Gundersons and The Bluffs for failing to
            maintain the naupaka at the height of the wall it fronts,
            pursuant to the FF/CL/Judgment at 26 (¶1). In all other
            respects, judgment is entered in favor of The Bluffs and
            the Gundersons against Elder, pursuant to the
            FF/CL/Judgment at 26 (¶2).

            3.    As to Count IX (Injunctive Relief), Judgment is
            entered in favor of Elder against the Gundersons as
            follows: The Gundersons are ORDERED to cut back the naupaka
            to the height of the adjacent wall between the Gundersons
            and Elder properties within 120 days of entry of the
            FF/CL/Judgment unless otherwise agreed by all parties in
            writing; and the Gundersons are ENJOINED from maintaining
            the height of the naupaka above the height of said wall,
            pursuant to the FF/CL/Judgment at 27 (¶¶8-9). Judgment is
            entered in favor of Elder against The Bluffs; The Bluffs
            shall enforce these covenants pursuant to the Governing
            Documents, pursuant to the FF/CL/Judgment at 27 (¶12). In
            all other respects, Judgment is entered in favor of The
            Bluffs and the Gundersons against Elder, pursuant to the
            FF/CL/Judgment at 26 (¶2).

            On January 14, 2016, Elder filed a motion for relief

from the December 17, 2015 Judgment pursuant to Hawaiʻi Rules of

Civil Procedure (HRCP) Rule 60(b)3 (Rule 60(b) Motion).              However,


3     HRCP Rule 60(b) (2006) provides in relevant part:

            Mistakes; inadvertence; excusable neglect; newly discovered
            evidence; fraud, etc. On motion and upon such terms as are
            just, the court may relieve a party or a party’s legal
            representative from a final judgment, order, or proceeding
            for the following reasons: (1) mistake, inadvertence,
            surprise, or excusable neglect; (2) newly discovered
                                                             (continued . . .)


                                       5
    ***NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


Elder did not specify which of HRCP Rule 60(b)’s six possible

bases provided a foundation for the Rule 60(b) Motion.4              As

relevant here, Elder asserted that Judge Ibarra’s inclusion of

the words “between the Gundersons and Elder properties”

substantially changed the March 16, 2015 Judgment by requiring

the Gundersons to trim only the naupaka plants on the shared

Gunderson and Elder property line.

            On March 10, 2016, the circuit court denied Elder’s

Rule 60(b) Motion (March 10, 2016 Denial).

            On March 30, 2016, Elder filed a notice of appeal to

the ICA.    In his opening brief, Elder raised five issues:

(1) whether Judge Ibarra erred by failing to comply with the

requirements of HRCP Rule 635; (2) whether Judge Ibarra erred by


            evidence which by due diligence could not have been
            discovered in time to move for a new trial under Rule
            59(b); (3) fraud (whether heretofore denominated intrinsic
            or extrinsic), misrepresentation, or other misconduct of an
            adverse party; (4) the judgment is void; (5) the judgment
            has been satisfied, released, or discharged, or a prior
            judgment upon which it is based has been reversed or
            otherwise vacated, or it is no longer equitable that the
            judgment should have prospective application; or (6) any
            other reason justifying relief from the operation of the
            judgment. The motion shall be made within a reasonable
            time, and for reasons (1), (2), and (3) not more than one
            year after the judgment, order, or proceeding was entered
            or taken. A motion under this subdivision (b) does not
            affect the finality of a judgment or suspend its operation.

4     Based upon the emphasis added to the quoted language of HRCP Rule
60(b), Elder intended to base his motion on a mistake pursuant to HRCP Rule
60(b)(1), an inequity pursuant to HRCP Rule 60(b)(5), and/or any other reason
justifying relief pursuant to HRCP Rule 60(b)(6).

5     HRCP Rule 63 (2000) provides:
                                                              (continued . . .)


                                       6
  ***NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


“substantially altering” the March 16, 2015 Judgment by

including the words “between the Gundersons and Elder

properties” in the December 17, 2015 Judgment; (3) whether Judge

Ibarra erred by “failing to recognize that the height limitation

applies to the entire special setback area[;]” (4) whether the

circuit court erred in holding that the Community Association

could not be held liable; and (5) whether the circuit court

erred in holding that no party was a prevailing party.            In sum,

issue 1, the HRCP Rule 63 claim, challenged whether Judge Ibarra

could exercise jurisdiction over Elder’s claims; issues 2 and 3,

the Rule 60(b) claims, disputed Judge Ibarra’s ruling on the

Rule 60(b) Motion; and issues 4 and 5, the direct challenges,

contested the December 17, 2015 Judgment.

          During the ICA proceedings, the Gundersons argued that

the ICA could not exercise jurisdiction over Elder’s points of

error.   In particular, the Gundersons asserted that Elder’s

direct challenges to the December 17, 2015 Judgment were

untimely because the notice of appeal was filed more than thirty




          If a trial or hearing has been commenced and the judge is
          unable to proceed, any other judge may proceed with it upon
          certifying familiarity with the record and determining that
          the proceedings in the case may be completed without
          prejudice to the parties. In a hearing or trial without a
          jury, the successor judge shall at the request of a party
          recall any witness whose testimony is material and disputed
          and who is available to testify again without undue burden.
          The successor judge may also recall any other witness.


                                     7
    ***NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


days after Judge Ibarra entered the December 17, 2015 Judgment

and because the Rule 60(b) Motion did not toll the deadline for

filing an appeal.        The ICA agreed that it lacked jurisdiction

over Elder’s direct challenges.            Nevertheless, the ICA concluded

that it could exercise jurisdiction over the Rule 60(b) claims.

            On October 31, 2019, the ICA issued a summary

disposition order affirming the circuit court’s denial of

Elder’s Rule 60(b) Motion.        After noting that the ICA had

already dismissed the direct challenges to the December 17, 2015

Judgment, the ICA held that “Elder fail[ed] to raise any

arguments pertaining to the Rule 60(b) Order over which [it

possessed] appellate jurisdiction.”           In particular, the ICA

explained that Elder failed to comply with Hawaiʻi Rules of

Appellate Procedure (HRAP) Rule 28(b)(4)6 because his opening


6     HRAP Rule 28(b)(4) (2016) provides in relevant part:

            Opening Brief. Within 40 days after the filing of the
            record on appeal, the appellant shall file an opening
            brief, containing the following sections in the order here
            indicated:

               . . . .

               (4) A concise statement of the points of error set forth
            in separately numbered paragraphs. Each point shall state:
            (i) the alleged error committed by the court or agency;
            (ii) where in the record the alleged error occurred; and
            (iii) where in the record the alleged error was objected to
            or the manner in which the alleged error was brought to the
            attention of the court or agency. . . .

               . . . .

                                                              (continued . . .)


                                       8
     ***NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


brief did “not indicate where in the record or the manner in

which [the points of error] were raised in the [c]ircuit

[c]ourt.”      Additionally, the ICA concluded that “none of Elder’s

arguments on appeal address the standards or requirements for

relief under HRCP Rule 60(b) or why the [c]ircuit [c]ourt erred

in entering the Rule 60(b) Order.”           Rather, the ICA determined

that Elder’s opening brief “directly challenge[d] Judge Ibarra’s

entry of the [December 17, 2015 Judgment].”             The ICA did not

explicitly address Elder’s HRCP Rule 63 argument.7

                           II.   STANDARD OF REVIEW

A.     Subject Matter Jurisdiction

             “Whether a court possesses subject matter jurisdiction

is a question of law reviewable de novo.”            Hawaii Mgmt. Alliance

Ass’n v. Ins. Comm’r, 106 Hawaiʻi 21, 26, 100 P.3d 952, 957

(2004) (citation omitted).

                                 III. DISCUSSION

             This court accepted this case to tend to the

boundaries of the courts’ jurisdiction.            On certiorari, Elder

presents two points of error: (1) whether the ICA erred in

affirming the March 10, 2016 Denial of his Rule 60(b) Motion,




                Points not presented in accordance with this section
             will be disregarded, except that the appellate court, at
             its option, may notice a plain error not presented.

7     The ICA nevertheless noted that its “review of the record indicate[d]
that Elder only raised [issues 2 and 3] in his Rule 60(b) Motion.”

                                        9
     ***NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


and (2) whether the ICA erred in finding that Elder’s opening

brief failed to comply with HRAP Rule 28(b)(4).             Although the

ICA is correct that appellants are generally obligated to comply

with the requirements of HRAP Rule 28(b)(4), the ICA erred in

concluding that strict compliance is a necessity for it to

exercise jurisdiction in this case.           The ICA therefore possessed

and should have exercised its jurisdiction over Elder’s

challenges to the March 10, 2016 Denial.            Nevertheless, the ICA

correctly determined that it lacked jurisdiction over Elder’s

remaining claims.

A.     The ICA erred in affirming the March 10, 2016 Denial
       without considering the merits of Elder’s Rule 60(b) Motion
       arguments.

             HRAP Rule 28(b)(4) requires appellants to provide in

relevant part:

                A concise statement of the points of error set forth in
             separately numbered paragraphs. Each point shall state:
             (i) the alleged error committed by the court or agency;
             (ii) where in the record the alleged error occurred; and
             (iii) where in the record the alleged error was objected to
             or the manner in which the alleged error was brought to the
             attention of the court or agency.

                . . . .

                Points not presented in accordance with this section
             will be disregarded, except that the appellate court, at
             its option, may notice a plain error not presented.

             Nevertheless, this court has long recognized the

policy that litigants should be permitted to appeal and have

their cases heard on the merits, where possible.              Marvin v.

Pflueger, 127 Hawaiʻi 490, 496, 280 P.3d 88, 94 (2012) (quoting

                                       10
  ***NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



Morgan v. Planning Dep’t, Cnty. of Kauai, 104 Hawaiʻi 173, 180-

81, 86 P.3d 962, 989-90 (2004)).         “This is particularly so where

the remaining sections of the brief provide the necessary

information to identify the party’s argument.”          Id.   This is the

case here.

            Elder’s brief as a whole provides sufficient

information for the court to identify Elder’s Rule 60(b) Motion

arguments.   The ICA concluded that “Elder’s opening brief does

not indicate where in the record or the manner in which these

respective points were raised in the [c]ircuit [c]ourt.”            To the

contrary, Elder cited his Rule 60(b) Motion in his Statement of

the Case.    Elder also identified in his opening brief that he

was appealing the March 10, 2016 Denial.         Notably, this was

sufficient for the ICA to identify the issues and to pinpoint

precisely where they were raised in the record, stating “[o]ur

review of the record indicates that Elder raised points [2] and

[3] in his Rule 60(b) Motion.”

            Furthermore, Elder fully briefed the issue of whether

Judge Ibarra abused his discretion in denying the Rule 60(b)

Motion.   The ICA determined that “none of Elder’s arguments on

appeal address the standards or requirements for relief under

HRCP Rule 60(b) or why the [c]ircuit [c]ourt erred in entering

the Rule 60(b) Order.”     However, as noted above, Elder’s Rule

60(b) Motion contended that relief from the December 17, 2015

                                    11
     ***NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


Judgment was necessary because the judgment was based on a

mistake of fact and inequitable and because of other reasons

justifying relief.       Elder’s opening brief supported this

argument by asserting that the circuit court abused its

discretion by “improperly alter[ing] trial Judge Strance’s

[March 16, 2015] Judgment on Elder’s claims against the

Gundersons.”      Elder further argued that the circuit court

“fail[ed] to recognize that the height limitation established at

trial and recognized in Judge Strance’s March 16, 2015 Final

Judgment applie[d] to the entire special setback area.”

Consequently, Elder’s opening brief sufficiently addressed the

requirements for relief under HRCP Rule 60(b) and why the

circuit court abused its discretion in denying the Rule 60(b)

Motion.     In turn, the ICA possessed jurisdiction to address the

merits of Elder’s Rule 60(b) Motion claims because Elder

“provide[d] the necessary information to identify [his]

argument.”      See Marvin, 127 Hawaiʻi at 496, 280 P.3d at 94.

B.     The ICA correctly determined that it lacked jurisdiction
       over Elder’s other challenges.

       1.    Elder waived his argument regarding the circuit
             court’s failure to comply with HRCP Rule 63.

             Elder waived his HRCP Rule 63 claim because he never

raised it before the circuit court.           “Generally, the failure to

properly raise an issue at the trial level precludes a party

from raising that issue on appeal.”           State v. Hoglund, 71 Haw.

                                       12
    ***NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


147, 150, 785 P.2d 1311, 1313 (1990) (citation omitted).              A

review of the record confirms that Elder did not argue that an

HRCP Rule 63 certification was required before Judge Ibarra

could rule on either Elder’s October 13, 2015 motion to enforce

or his Rule 60(b) Motion.        In fact, it was Elder who moved Judge

Ibarra to exercise jurisdiction over the matter.             As this court

has agreed, “‘[i]t will not do for a claimant to suppress his

misgivings regarding [a decisionmaker’s ability to preside over

a matter] while waiting anxiously to see whether the decision

goes in his favor.’”       In re Water Use Permit Applications, 94

Hawaiʻi 97, 122, 9 P.3d 409, 434 (2000) (quoting Power v. Federal

Labor Relations Auth., 146 F.3d 995, 1002 (D.C. Cir. 1998)).

Under these circumstances, Elder waived his HRCP Rule 63 claim

and the ICA did not err in holding that it lacked jurisdiction

over the same.      Hoglund, 71 Haw. at 150, 785 P.2d at 1313.8

      2.    Elder failed to timely appeal the December 17, 2015
            Judgment.

            On certiorari, Elder repeats his arguments directly

challenging the December 17, 2015 Judgment.            Nevertheless, Elder

does not dispute the ICA’s conclusion that Elder failed to


8     Given that Elder waived his HRCP Rule 63 claim, Elder’s opening brief
cannot provide sufficient information to identify where in the record he
first raised the claim. Elder consequently cannot point to anywhere in the
record where he asserted that Judge Ibarra was required to issue a
certification pursuant to HRCP Rule 63. Thus, although Elder provided
sufficient information to salvage his appeal of the March 10, 2016 Denial,
Elder’s briefing could not be sufficient to preserve the HRCP Rule 63 claim.


                                      13
    ***NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


timely appeal the December 17, 2015 Judgment.            The ICA was

correct.

            “An appellant’s failure to file a timely notice of

appeal is a jurisdictional defect that can neither be waived by

the parties nor disregarded by the court in the exercise of

judicial discretion.”       Wong v. Wong, 79 Hawaiʻi 26, 29, 897 P.2d

953, 956 (1995).      In general, a notice of appeal must be filed

within thirty days of the entry of a final judgment.              HRAP Rule

4(a)(1).9    The deadline may be tolled by the filing of certain


9     HRAP Rule 4(a) (2016) provides in relevant part:

            Appeals in civil cases.

               (1) Time and place of filing. When a civil appeal is
            permitted by law, the notice of appeal shall be filed
            within 30 days after entry of the judgment or appealable
            order.

               . . . .

               (3) Time to appeal affected by post-judgment motions.
            If any party files a timely motion for judgment as a matter
            of law, to amend findings or make additional findings, for
            a new trial, to reconsider, alter or amend the judgment or
            order, or for attorney’s fees or costs, and court or agency
            rules specify the time by which the motion shall be filed,
            then the time for filing the notice of appeal is extended
            for all parties until 30 days after entry of an order
            disposing of the motion. . . .

               (4) Extensions of Time to File the Notice of Appeal.

                     (A)      Requests for Extensions of Time Before
                  Expiration of the Prescribed Time. The court or
                  agency appealed from, upon a showing of good cause,
                  may extend the time for filing a notice of appeal
                  upon motion filed within the time prescribed by
                  subsections (a)(1) through (a)(3) of this Rule.
                  However, no such extension shall exceed 30 days past
                  such prescribed time. . . .
                                                             (continued . . .)


                                      14
  ***NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


post-judgment motions.     HRAP Rule 4(a)(3).      Alternatively, the

appellant may seek a thirty-day extension.         HRAP Rule 4(a)(4).

As relevant here, an HRCP Rule 60(b) motion does not toll the

deadline for filing a notice of appeal.         Compare HRAP Rule

4(a)(1), with HRCP Rule 60(b).

          Elder did not timely appeal the December 17, 2015

Judgment, depriving the ICA of jurisdiction over any direct

challenge.    The circuit court entered its amended judgment on

December 17, 2015.    Elder did not file any post-judgment motions

that would toll the deadline to file a notice of appeal, nor did

Elder request an extension.      Instead, Elder filed his non-

tolling HRCP Rule 60(b) Motion on January 14, 2016, twenty-eight

days later.    Ultimately, Elder filed his notice of appeal to the

ICA on March 30, 2016, 104 days after the December 17, 2015

Judgment and well outside the thirty-day timeframe provided for

by HRAP Rule 4(a)(1).     Elder consequently failed to timely

appeal the December 17, 2015 Judgment and the ICA did not err in




                   (B)      Requests for Extensions of Time After
                Expiration of the Prescribed Time. The court or
                agency appealed from, upon a showing of excusable
                neglect, may extend the time for filing the notice of
                appeal upon motion filed not later than 30 days after
                the expiration of the time prescribed by subsections
                (a)(1) through (a)(3) of this Rule. However, no such
                extension shall exceed 30 days past the prescribed
                time. . . .


                                    15
  ***NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


concluding that it lacked jurisdiction over the related claims.

See Wong, 79 Hawaiʻi at 29, 897 P.2d at 956.

                            IV.    CONCLUSION

          For the foregoing reasons, the ICA erred in affirming

the circuit court’s March 10, 2016 Denial without addressing the

merits of Elder’s related claims.        However, the ICA did not err

in determining that it lacked jurisdiction over Elder’s other

claims.

          Therefore, we affirm in part and vacate in part the

ICA’s March 6, 2020 judgment on appeal, which affirmed the

circuit court’s March 10, 2016 “Order Denying Plaintiff Jerry

Elder as Trustee of the Elder Trust’s Motion for Relief From

First Amended Final Judgment,” and remand the case to the ICA

for further proceedings consistent with this memorandum opinion.

          DATED:    Honolulu, Hawaiʻi, May 13, 20121.


Terrance M. Revere                       /s/ Mark E. Recktenwald
and Clarisse M. Kobashigawa
for petitioner                           /s/ Paula A. Nakayama

                                         /s/ Sabrina S. McKenna
Randall K. Schmitt
and Jordon J. Kimura                     /s/ Michael D. Wilson
for respondents
Robert V. Gunderson, Jr.                 /s/ Rowena A. Somerville
and Anne D. Gunderson

John D. Zalewski, Michelle J.
Chapman and Robert Triantos for
respondent The Bluffs at Mauna
Kea Community Association



                                    16